Name: Commission Regulation (EC) NoÃ 1200/2006 of 8 August 2006 opening a standing invitation to tender for the export of barley held by the Czech intervention agency in Belgium
 Type: Regulation
 Subject Matter: Europe;  trade policy;  trade;  plant product
 Date Published: nan

 9.8.2006 EN Official Journal of the European Union L 218/3 COMMISSION REGULATION (EC) No 1200/2006 of 8 August 2006 opening a standing invitation to tender for the export of barley held by the Czech intervention agency in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies. (2) Commission Regulation (EEC) No 3002/92 (3) lays down common detailed rules for verifying the use and/or destination of products from intervention. (3) Commission Regulation (EC) No 256/2006 (4) opened a standing invitation to tender for the export of 53 665 tonnes of barley held by the Czech intervention agency in Belgium, under the Commission Decision authorising the Czech Republic to store outside its territory 300 000 tonnes of cereals from the 2004/05 marketing year (5). The last partial invitation to tender under that Regulation expired on 22 June 2006, although some quantities still remained available. In these circumstances and given the current market situation, a new standing invitation to tender should be opened for the quantities not awarded. (4) Special procedures must be laid down to ensure that the operations and their monitoring are properly effected. To that end, provision should be made for a security lodgement scheme which ensures that aims are met while avoiding excessive costs for the operators. Derogations should accordingly be made to certain rules, in particular those laid down in Regulation (EEC) No 2131/93. (5) To forestall reimportation, exports under this invitation to tender should be limited to certain third countries. (6) With a view to modernising the management of the system, provision should be made for the electronic transmission of the information required by the Commission. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Czech intervention agency shall issue a standing invitation to tender for the export of barley held by it in the places listed in Annex I to this Regulation, in accordance with Regulation (EEC) No 2131/93, save as otherwise provided in this Regulation. Article 2 The invitation to tender shall cover a maximum of 53 665 tonnes of barley for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Canada, Croatia, the Former Yugoslav Republic of Macedonia, Liechtenstein, Mexico, Montenegro, Romania, Serbia (6), Switzerland and the United States of America. Article 3 1. No export refund or tax or monthly increase shall be granted on exports carried out under this Regulation. 2. Article 8(2) of Regulation (EEC) No 2131/93 shall not apply. 3. Notwithstanding the third paragraph of Article 16 of Regulation (EEC) No 2131/93, the price to be paid for the export shall be that quoted in the tender, with no monthly increase. Article 4 1. Export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 2131/93 until the end of the fourth month thereafter. 2. Tenders submitted in response to this invitation to tender need not be accompanied by export licence applications submitted under Article 49 of Commission Regulation (EC) No 1291/2000 (7). Article 5 1. Notwithstanding Article 7(1) of Regulation (EEC) No 2131/93, the time-limit for submission of tenders under the first partial invitation to tender shall be 9.00 (Brussels time) on 10 August 2006. The time-limit for submitting tenders under subsequent partial invitations to tender shall be 9.00 (Brussels time) each Thursday thereafter, with the exception of 17 August 2006, 24 August 2006, 2 November 2006, 28 December 2006, 5 April 2007 and 17 May 2007, i.e. weeks in which no invitation to tender shall be made. The last partial invitation to tender shall expire at 9.00 (Brussels time) on 28 June 2007. 2. Tenders must be lodged with the Czech intervention agency: StatnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond Odbor RostlinnÃ ½ch Komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00, Praha 1 Telephone: (420) 222 871 667  222 871 403 Fax: (420) 296 806 404 E-mail: dagmar.hejrovska@szif.cz Article 6 The intervention agency, the storer and a successful tenderer shall, at the request of the latter and by common agreement, either before or at the time of removal from storage as the tenderer chooses, take reference samples for counter-analysis at the rate of at least one sample for every 500 tonnes and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer. Reference samples for counter-analysis shall be taken and analysed within seven working days of the date of the successful tenderers request or within three working days if the samples are taken on removal from storage. In the event of a dispute, the analysis results shall be forwarded electronically to the Commission. Article 7 1. The successful tenderer must accept the lot as established if the final result of the sample analyses indicates a quality: (a) higher than that specified in the notice of invitation to tender; (b) higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender, providing that the differences having regard to those criteria do not exceed the following limits:  1 kilogram per hectolitre as regards specific weight, which must not, however, be less than 64 kg/hl,  one percentage point as regards moisture content,  half a percentage point as regards the impurities referred to in points B.2 and B.4 of Annex I to Commission Regulation (EC) No 824/2000 (8),  half a percentage point as regards the impurities referred to in point B.5 of Annex I to Regulation (EC) No 824/2000, the percentages admissible for noxious grains and ergot remaining unchanged, however. 2. If the final result of the analyses carried out on the samples indicates a quality higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender and the difference exceeds the limits set out in paragraph 1(b), the successful tenderer may: (a) accept the lot as established, or (b) refuse to take over the lot concerned. In the case of (b) above, the successful tenderer shall be discharged of all obligations relating to the lot in question and the security shall be released provided the Commission and the intervention agency are immediately notified using the form in Annex II. 3. Where the final result of sample analyses indicates a quality below the minimum characteristics laid down for intervention, the successful tenderer may not remove the lot in question. The successful tenderer shall be discharged of all obligations relating to the lot in question and the security shall be released provided the Commission and the intervention agency are immediately notified using the form in Annex II. Article 8 Should the cases mentioned in point (b) of the first subparagraph of Article 7(2) and in Article 7(3) arise, the successful tenderer may ask the intervention agency to supply an alternative lot of barley of the requisite quality, at no extra cost. In that case, the security shall not be released. The lot must be replaced within three days of the date of the successful tenderers request. The successful tenderer shall immediately inform the Commission thereof using the form in Annex II. If, following successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of the first request for a replacement, the successful tenderer shall be discharged of all obligations and the security shall be released, provided the Commission and the intervention agency have been immediately informed using the form in Annex II. Article 9 1. If the barley is removed before the results of the analyses provided for in Article 6 are known, all risks shall be borne by the successful tenderer from the time the lot is removed, without prejudice to any means of redress the tenderer might have against the storer. 2. The costs of taking the samples and conducting the analyses provided for in Article 6, with the exception of those referred to in Article 7(3), shall be borne by the European Agricultural Guidance and Guarantee Fund (EAGGF) for up to one analysis per 500 tonnes, with the exception of the cost of inter-bin transfers. The costs of inter-bin transfers and any additional analyses requested by a successful tenderer shall be borne by that tenderer. Article 10 Notwithstanding Article 12 of Commission Regulation (EEC) No 3002/92, the documents relating to the sale of barley under this Regulation, and in particular the export licence, the removal order referred to in Article 3(1)(b) of Regulation (EEC) No 3002/92, the export declaration and, where applicable, the T5 copy shall carry one of the entries set out in Annex III. Article 11 1. The security lodged under Article 13(4) of Regulation (EEC) No 2131/93 shall be released once the export licences have been issued to the successful tenderers. 2. Notwithstanding Article 17(1) of Regulation (EEC) No 2131/93, the obligation to export shall be covered by a security equal to the difference between the intervention price applying on the day of the award and the price awarded, but not less than EUR 25 per tonne. Half of the security shall be lodged when the licence is issued and the balance shall be lodged before the cereals are removed. Article 12 The Czech intervention agency shall communicate to the Commission tenders submitted within two hours of the expiry of the deadline for the submission of tenders laid down in Article 5(1). If no tenders are submitted, the Czech Republic shall communicate this to the Commission within the same time-limits. If the Czech Republic does not send a communication to the Commission within the given deadline, the Commission shall consider that no tender has been submitted in the Member State concerned. The communications referred to in the first subparagraph shall be sent electronically, in accordance with the model in Annex IV. The tenderers shall not be identified. Article 13 1. In accordance with the procedure referred to in Article 25(2) of Regulation (EC) No 1784/2003 the Commission shall fix the minimum selling price, or decide to take no action in respect of the tenders received, in accordance with Article 10 of Regulation (EEC) No 2131/93. 2. If the fixing of a minimum price, in accordance with paragraph 1, would lead to an overrun on the maximum quantity available to a Member State, an award coefficient may be fixed at the same time for the quantities offered at the minimum price in order to comply with the maximum quantity available to that Member State. Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 749/2005 (OJ L 126, 19.5.2005, p. 10). (3) OJ L 301, 17.10.1992, p. 17. Regulation as last amended by Regulation (EC) No 770/96 (OJ L 104, 27.4.1996, p. 13). (4) OJ L 46, 16.2.2006, p. 3. (5) Notified to the Czech Republic on 17 June 2005, as amended by Decision 4013/2005 notified to the Czech Republic on 11 October 2005. (6) Including Kosovo, as defined in UN Security Council Resolution 1244 of 10 June 1999. (7) OJ L 152, 24.6.2000, p. 1. (8) OJ L 100, 20.4.2000, p. 31. ANNEX I Place of storage Quantity (tonnes) Ghent 53 665 ANNEX II Communication to the Commission of refusal or possible replacement of lots under the standing invitation to tender for the export of barley held by the Czech intervention agency in Belgium Model (1) (Regulation (EC) No 1200/2006)  Name of successful tenderer:  Date of award:  Date of refusal of the lot by the successful tenderer: Lot number Quantity (tonnes) Silo address Reason for refusal to take over  SW (kg/hl),  percentage of sprouted grains,  percentage of miscellaneous impurities (Schwarzbesatz),  percentage of matter other than basic cereals of unimpaired quality,  Other. (1) To be sent to DG AGRI (Unit D.2) ANNEX III Entries referred to in Article 10  in Spanish: Cebada de intervenciÃ ³n sin aplicaciÃ ³n de restituciÃ ³n ni gravamen, Reglamento (CE) no 1200/2006  in Czech: IntervenÃ nÃ ­ jeÃ men nepodlÃ ©hÃ ¡ vÃ ½voznÃ ­ nÃ ¡hradÃ  ani clu, naÃ Ã ­zenÃ ­ (ES) Ã . 1200/2006  in Danish: Byg fra intervention uden restitutionsydelse eller -afgift, forordning (EF) nr. 1200/2006  in German: Interventionsgerste ohne Anwendung von Ausfuhrerstattungen oder Ausfuhrabgaben, Verordnung (EG) Nr. 1200/2006  in Estonian: Sekkumisoder, mille puhul ei rakendata toetust vÃ µi maksu, mÃ ¤Ã ¤rus (EÃ ) nr 1200/2006  in Greek: Ã Ã Ã ¹Ã ¸Ã ® ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  Ã Ã Ã Ã ¯Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ® Ã Ã Ã Ã ¿Ã , Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1200/2006  in English: Intervention barley without application of refund or tax, Regulation (EC) No 1200/2006  in French: Orge dintervention ne donnant pas lieu Ã restitution ni taxe, rÃ ¨glement (CE) no 1200/2006  in Italian: Orzo dintervento senza applicazione di restituzione nÃ © di tassa, regolamento (CE) n. 1200/2006  in Latvian: Intervences mieÃ ¾i bez kompensÃ cijas vai nodokÃ ¼a piemÃ roÃ ¡anas, Regula (EK) Nr. 1200/2006  in Lithuanian: Intervenciniai mieÃ ¾iai, kompensacija ar mokesÃ iai netaikytini, Reglamentas (EB) Nr. 1200/2006  in Hungarian: IntervenciÃ ³s Ã ¡rpa, visszatÃ ©rÃ ­tÃ ©s, illetve adÃ ³ nem alkalmazandÃ ³, 1200/2006/EK rendelet  in Dutch: Gerst uit interventie, zonder toepassing van restitutie of belasting, Verordening (EG) nr. 1200/2006  in Polish: JÃczmieÃ  interwencyjny niedajÃ cy prawa do refundacji ani do opÃ aty, rozporzÃ dzenie (WE) nr 1200/2006  in Portuguese: Cevada de intervenÃ §Ã £o sem aplicaÃ §Ã £o de uma restituiÃ §Ã £o ou imposiÃ §Ã £o, Regulamento (CE) n.o 1200/2006  in Slovak: IntervenÃ nÃ ½ jaÃ meÃ  nepodlieha vÃ ½voznÃ ½m nÃ ¡hradÃ ¡m ani clu, nariadenie (ES) Ã . 1200/2006  in Slovenian: Intervencija jeÃ mena brez zahtevkov za nadomestila ali carine, Uredba (ES) Ã ¡t. 1200/2006  in Finnish: Interventio-ohra, johon ei sovelleta vientitukea eikÃ ¤ vientimaksua, asetus (EY) N:o 1200/2006  in Swedish: Interventionskorn, utan tillÃ ¤mpning av bidrag eller avgift, fÃ ¶rordning (EG) nr 1200/2006. ANNEX IV Communication to the Commission of tenders received under the standing invitation to tender for the export of barley held by the Czech intervention agency in Belgium Model (1) [Regulation (EC) No 1200/2006] 1 2 3 4 5 6 Serial numbers of tenderers Lot number Eligible quantity (tonnes) Tender price (EUR/tonne) (2) Increases (+) Reductions ( ) (EUR/tonne) (p.m.) Commercial costs (3) (EUR/tonne) 1 2 3 etc. Indicate the total quantities offered (including rejected offers made for the same lot): [ ¦] tonnes. (1) To be sent to DG AGRI (Unit D.2). Indicate the total quantities offered (including rejected offers made for the same lot): [ ¦] tonnes. (2) This price includes increases and reductions affecting the lot covered by the tender. (3) The commercial costs corresponding to insurance and services provision borne after the exit of the intervention stock up to the FOB stage at the port of export, with the exception of transport costs. The notified costs shall be established on the basis of the average real costs recorded by the intervention agency in the six months preceding the opening of the tendering period and shall be expressed in euro per tonne.